Cornish, J.,
dissenting.
Under Code procedure, the pleadings must be in writing. Parties going to trial may assume that only the issues made by the pleadings will be tried and that the judgment entered will be in accordance therewith. “If a petition fails to. state a cause of action it will not support a judgment.” Burlington & M. R. R. Co. v. Kearney County, 17 Neb. 511. The Code (Rev. St. 1913, sec, 7668) provides that the objection that the court has not jurisdiction over the subject-matter, or “that the petition does not state facts sufficient to constitute a cause of action,” is newer waived. Liberal provision is made for the amendment of pleadings. The cause pleaded, the proof, and the judgment must agree. The court is not at liberty to go anywhere in the pleadings — to the petition, answer or reply — to find the allegations of fact necessary to make the plaintiff’s cause of action.
The provision in the Code (Rev. St. 1913, sec. 7713) that the court shall “disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the adverse party” merely permits a defective statement of the cause, generally arising hy mistake, to be aided in certain cases by an allegation of fact or admission made by the adverse party. This *134rule obtains only where the cause of action pleaded, or attempted to be pleaded, has omitted some necessary allegation. It applies only to a “defective” statement of the cause pleaded. Railway Officials & Employees Accident Ass’n v. Drummond, 56 Neb. 235, 240.
I do not understand my associates to disagree with the above statement of the law. The opinion is based upon a situation peculiar to this case and the law applicable to cases arising under the employers’ liability act.
The plaintiff’s action is in tort. The petition lacked no allegation necessary to make it a complete cause of action in tort for negligence. It was in no way defective, and did not allege or attempt to allege the facts necessary to show liability under the employers ’ liability act. The answer asked no affirmative relief, but, by way of defense, alleged facts showing that the defendant’s liability was under the employers’ liability act. The allegations of the answer were denied.
The eourt at the conclusion of the evidence took the case from the jury and proceeded, over the objections of defend'nt, to take more evidence as if the action were under the employers’ liability act. "Whether this could be done is questionable in my mind. Surely an action under the employers’ liability act is not an action in tort. If it could be done, the proper procedure would have been for the trial court to permit amendment of the pleadings, so that issues could be joined, involving liability under the act. In such case, up to that time the costs should have been taxed to the plaintiff. No such order or amendment was made.
I am of opinion that, even though it may be thought conducive to justice and not contrary to law to permit the judgment to stand, it can only be done by permitting the plaintiff to amend his petition, paying all costs made up to the time of the amendment.